Citation Nr: 1316354	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an eye disability.  

2.  Entitlement to service connection for an eye disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Dale, Counsel




INTRODUCTION

The Veteran served on active duty from February 1946 to July 1947, with a period of prior service of two months and 26 days.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to service connection for an eye disability on the merits.  The Veteran subsequently expressed disagreement with this decision, and the present appeal ensued.  

This claim was previously before the Board in September 2012, when it was remanded for further procedural development.  The Board's prior remand directives and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claim has been returned to the Board.  

During the pendency of the this case, the Veteran also perfected an appeal to the Board concerning whether new and material evidence sufficient to reopen a previously-denied claim to establish service connection for a low back disability, and if so, whether service connection for such was warranted.  In September 2012, the Board granted the Veteran's petition to reopen and remanded the claim on the merits for further evidentiary development.  In a February 2013 rating decision, the AMC established service connection for a low back disability; a 10 percent evaluation was assigned from January 2, 2008, and a 40 percent evaluation was assigned from April 16, 2012.  To date, the Veteran has not expressed disagreement with the assigned evaluations or effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, although the Veteran's representative listed the issue of entitlement to service connection for a low back disability on an April 2013 memorandum, that matter has been resolved and is no longer in appellate status.

Also, in the February 2013 rating decision, the AMC established service connection for radiculopathy of the right leg associated with a low back disability; a noncompensable (zero percent) evaluation was assigned from January 2, 2008, and a 10 percent evaluation was assigned from April 16, 2012.  The Veteran has not expressed disagreement with the assigned evaluations or effective dates.  Accordingly, that claim is not in appellate status and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

As noted by the Board in September 2012, the issue of entitlement to service connection for a dental disability has been raised by the record, and although the RO noted in the May 2008 rating decision that the claim would be referred to the dental clinic, it was not adjudicated by the Agency of Original Jurisdiction (AOJ), and thus, the Board did not have jurisdiction over it.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Therefore, the Board referred the claim to the AOJ for appropriate actions.  However, it does not appear that the RO or AMC have taken any steps to develop or adjudicate the Veteran's claim, and thus, the Board still does not have jurisdiction of the claim.  As such, the Board will, again, refer to the claim to the AOJ for appropriate actions.  

Characterization of the issue on appeal

As noted by the Board in September 2012, although the Veteran's eye disability claim was considered on the merits by the RO in the May 2008 rating decision, April 2009 statement of the case, and supplemental statements of the case dated in August 2009 and May 2012, the record reflects a prior final denial of this claim.  Specifically, as will be discussed below, the VARO in Jackson, Mississippi, denied this claim in an October 1947 rating decision, and that the denial of service connection appears to have been continued in rating sheets dated in June 1949 and July 1952.  Therefore, the Board necessarily restyled the Veteran's claim as one for which new and material evidence is required to reopen the claim of service connection, as noted on the first page of this document.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The reopened claim of service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A July 1952 rating decision denied the Veteran's petition to reopen a previously-denied claim to establish service connection for an eye disability; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final July 1952 rating decision raises a reasonable possibility of substantiating the Veteran's claim to reopen and establish service connection for an eye disability.  

3.  The Veteran's defective vision exhibited in service has been attributed to refractive error.  Competent evidence of superimposed injury or disease in service causing or aggravating the Veteran's defective vision, cause by refractive error, is not of record.  Bilateral cataracts were first manifested after service and have not been related to the Veteran's active service.  




CONCLUSIONS OF LAW

1.  The July 1952 rating decision is final.  38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 (1952); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  Evidence submitted to reopen the claim of entitlement to service connection for an eye disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

3.  The Veteran's refractive error is not a disability for VA compensation purposes, and an acquired eye disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(c), 4.9 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  A March 2008 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In September 2012, the Board remanded the Veteran's claim to reopen for the sole purpose of providing him a letter notifying him of the previous final denial of his claim, the reason for such, and VA's definition of "new and material" evidence under Kent v. Nicholson, 20 Vet. App 1 (2006).  This remand directive was substantially completed by the AMC in a September 2012 letter which fulfilled VA's duty to notify the Veteran under the Court's holding in Kent.  Subsequently, the Veteran's claim was readjudicated by the AMC in a February 2013 supplemental statement of the case, curing any timing error with respect to this notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the Board's September 2012 remand directive has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Regardless, as the Veteran's petition to reopen his previously-denied claim is being allowed, any notice deficiency in this respect is rendered moot.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  Private treatment records from Kaiser Permanente have been obtained and associated with the record.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

The Board notes that the Veteran has not been afforded a VA examination in connection with his current claim for service connection.  However, as explained below, the Board finds that the evidence does not reflect a superimposed injury or disease in service causing or aggravating the Veteran's refractive error.  In this regard, although not asserted by the Veteran or his representative, any conclusory or generalized lay assertion suggesting a nexus between the Veteran's defective vision and service are alone insufficient to warrant a VA examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  Therefore, remand for a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection and New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07; see also Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  

Petition to reopen

The Veteran's claim to establish service connection for an eye disability was initially denied by the VARO in Jackson, Mississippi, in an October 1947 rating decision.  The claim was denied because the Veteran's diagnosed eye disability, myopia, was a constitutional or developmental abnormality rather than a disability under Title 1, Public 2, 73rd Congress, World War II.  The record does not reflect that the Veteran was provided notice of this decision or his appellate rights, and he did not file an application for review on appeal within one year.  

In June 1949, service treatment records were associated with the Veteran's claims file, and thus, his claim to establish service connection was reconsidered and denied on the merits in a June 1949 rating decision.  VA Regulation & Procedure (R&PR) 1201(F) (1949).  Once again, the record does not reflect that the Veteran was provided notice of this decision or his appellate rights, and he did not file an application for review on appeal within one year.  

In July 1952, the Veteran's former representative, the American National Red Cross, submitted a statement from Dr. Dooley, a private clinician, noting the Veteran's visual acuity and a prescription for eye glasses.  In light of this submission, the VARO in Jackson, Mississippi, readjudicated the Veteran's claim in a July 1952 rating decision which stated "The medical statement from Dr. F.M. Dooley has no evidentiary value as it deals with a condition for which service connection has been denied.  No rating or other action is needed."  To the extent that this rating decision is less than specific concerning the reasons for the denial of the Veteran's claim or whether the claim was considered on the merits, the Board observes that, prior to February 1990, there was no statutory or regulatory requirement that the RO include a summary of the evidence and regulations reviewed in reaching its initial determination.  Rather, this summarization of facts and evidence was reserved until an appeal was initiated and a statement of the case was issued.  38 C.F.R. § 19.115 (1949).  This is so because the RO is presumed to have reviewed the evidence of record and to have applied all applicable regulations, and the presumption of regularity attaches if the requisite evidence supports the ultimate finding.  Pierce v. Principi, 240 F. 3d. 1348 (Fed. Cir. 2001); Berger v. Brown, 10 Vet. App. 166, 169 (1997).  

Nonetheless, the Veteran was notified of the July 1952 decision and his appellate rights later that month, but he did not file an application for review on appeal or submit new evidence in support of the claim within a year of this notice.  Department of Veterans Affairs Regulation 1201(E) (1952).  As such, the July 1952 rating decision became final.  38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 (1952); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

In January 2008, the Veteran filed a claim for VA disability benefits for an eye disability.  The RO denied this claim on the merits because the evidence of record did not reflect a chronic eye disability.  After the Veteran expressed disagreement with this determination, the present appeal ensued.  As noted in the Introduction, between January 2008 and the Board's September 2012 remand, the RO adjudicated the Veteran's claim on the merits, without consideration of whether new and material had been submitted since the prior final denial in July 1952.  After the Board's September 2012 remand, the AMC readjudicated the Veteran's claim in a February 2013 supplemental statement of the case and did not reopen the Veteran's previously-denied claim or consider such on the merits at that time.  Regardless, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The basis of the prior final denial in July 1952 was the Jackson VARO's finding that, while the Veteran has in-service treatment for a congenital eye abnormality, he did not have a chronic eye disability for which service connection could be granted.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the July 1952 rating decision that addresses this basis.  

Evidence submitted and obtained since the July 1952 rating decision includes private and VA treatment records noting a diagnosis of bilateral cataracts since January 2010.  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for an eye disability since the July 1952 rating decision.  On that basis, the claim is reopened.  



On the merits

Initially, in Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  However, as noted in the Introduction, the RO erroneously considered this claim on the merits in the May 2008 rating decision, April 2009 statement of the case, and several supplemental statements of the case.  Accordingly, the Veteran's claim for service connection may be reviewed on the merits by the Board without offending the Court's holding in Hickson.

As noted in the Introduction, the Veteran had a period of service prior to his period of active duty.  The Veteran's September 1945 entrance examination from this prior period of service reflects a diagnosis of simple, severe bilateral hyperopia.  When the Veteran was discharged from this period of service in November 1945, at the convenience of the government, he was diagnosed with bilateral refractive error, and it was noted that he right eye had been "poor since birth."  The Veteran was released from this period of service in April 1946, and the February 1946 discharge examination report reflects a diagnosis of simple, mild bilateral hyperopia.  It does not appear that the Veteran was physically examined upon entrance to his period of active duty.  However, his June 1947 discharge examination reflects a diagnosis of mild myopia which existed prior to service.  

In light of above, the standard of determining service connection is not direct etiology, but the existence of a superimposed injury or disease on the Veteran's preexisting disability that would also warrant service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07; see also Monroe and Carpenter, both supra.  

As noted above, the Veteran's claim has been reopened because his post-service treatment records reflect a diagnosis of bilateral cataracts in January 2002 - nearly 55 years after his separation from service.  However, because there is no competent evidence of aggravation or a superimposed injury or disease of the eye, the Veteran's claim to establish service connection for an eye disability must be denied.  

Other than the diagnoses of hyperopia and bilateral myopia, the Veteran's service treatment records do not indicate any trauma or other incident or any disease suffered during service that further aggravated the Veteran's visual acuity.  

Further, there is no evidence showing a superimposed disease or injury of the eyes in service.  In fact, neither the Veteran nor his representative has alleged such a superimposed disease or injury.  Even so, such assertions are not competent evidence of a relationship between his currently-diagnosed bilateral cataracts and his military service.  While the Veteran is competent to testify as to experiencing decreased visual acuity, which is capable of lay observation, he is not competent to render a medical diagnosis, or to opine as to whether his currently-diagnosed bilateral cataracts is either related to service or is the result of a superimposed disease or injury .  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  Therefore, service connection for an eye disability cannot be granted on the basis of superimposed disease or injury since there is no evidence that there was a superimposed disease or injury which led to the Veteran's bilateral cataracts.

The Board acknowledges that service connection may be established on the basis of chronicity and/or continuity of symptomatology under 38 C.F.R. § 3.303(b).  The only persistent diagnosis of record relating to the Veteran's eyes is refractive error; however, this is not a disability for VA purposes.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07; see also Monroe and Carpenter, both supra.  Further, since none of the Veteran's current eye disabilities are listed among the disorders determined by VA to be "chronic" in 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity and continuity of symptomatology are not for application in the present case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nonetheless, there is no evidence of frequent and persistent symptoms of cataracts.  As noted above, bilateral cataracts were first diagnosed in January 2002 - nearly 55 years after service.  

In sum, the criteria for service connection for an eye disability are not met, as the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for an eye disability is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for an eye disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


